Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, “an autonomous vehicle” should be --the autonomous vehicle-- as the term was previously recited in the claim.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
In line 4, “an autonomous vehicle” should be --the autonomous vehicle-- as the term was previously recited in the claim.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
In line 4, “an autonomous vehicle” should be --the autonomous vehicle-- as the term was previously recited in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the term “a maximum braking gravity set” which is unclear in what the meaning of the term is. The term is not a common term of the art nor is it adequately described in the specification. As such, the intended definition of the term is indefinite and it is unclear if the term is meant to refer to the maximum braking set by the vehicle or if it is meant to refer to the effects on the braking forces due to the force of gravity, i.e. the force of gravity on braking based on the slope of the road, or is meant to refer to some other parameter entirely. Claim 10 is rejected by virtue of its dependency on claim 9. For purposes of examination, the Examiner has interpreted the term as relating the braking forces of the vehicle to the force of gravity on the vehicle.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the term “a maximum braking gravity set” which is unclear in what the meaning of the term is. The term is not a common term of the art nor is it adequately described in the specification. As such, the intended definition of the term is indefinite and it is unclear if the term is meant to refer to the maximum braking possible by the vehicle or if it is meant to refer to the effects on the braking forces due to the force of gravity, i.e. the force of gravity on braking based on the slope of the road, or is meant to refer to some other parameter entirely. For purposes of examination, the Examiner has interpreted the term as relating the braking forces of the vehicle to the force of gravity on the vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adenwala (US Patent Application Publication 2019/0079659), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Adenwala discloses:
A method for controlling an autonomous vehicle, the method comprising: (Par 17, 24-25, and 63)
identifying, using processing circuitry, a trend for an autonomous vehicle
based on autonomous vehicle profiles associated with one or more vehicles within a network; (Par 17-18, 27-31, 65)
identifying optimal driving conditions for the autonomous vehicle based on the trend; (Par 29-31, 39, 61-65, and 76-77)
and controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions. (Par 61-65 and 77)

Regarding Claim 2:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala further discloses:
wherein the trend is identified using machine learning techniques. (Par 70-73)

Regarding Claim 3:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala further discloses:
further comprising: acquiring driving data and environmental data from the autonomous vehicle; (Par 29-31, 39, 61-65, and 76-77)
and determining the autonomous vehicle profile based on the driving data and environmental data. (Par 29-31, 39, 61-65, and 76-77)

Regarding Claim 4:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala further discloses:
further comprising: polling the autonomous vehicle to upload the autonomous vehicle profile at preset time intervals. (Par 42, 62, and 178)

Regarding Claim 7:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala further discloses:
wherein the autonomous vehicle profile includes at least one of braking system activation data (Par 27-28 and 89)
stability control activation data, (Par 27-28 and 89)
distance between front vehicle parameterization, (Par 114)
and environmental conditions. (Par 27-30, 58-59, 76, 89)

Regarding Claim 9:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala further discloses:
further comprising: acquiring from a first vehicle data including at least one of a vehicle speed, (Par 132-133)
a vehicle weight (Par 89 and 132-133 See Fig. 3 320)
a tire pressure status, (Par 89 and 132-133)
and outputting to a second vehicle the data, wherein the second vehicle is trailing the first vehicle. (Par 132-133)

Regarding Claim 11:
Adenwala discloses:
A system for controlling an autonomous vehicle (CA/AD Vehicle 152, Fig. 1), the system comprising: (Par 17, 24-25, and 63)
a network (Network 158, Fig. 1) connecting one or more vehicles; (Par 39-42 and 49-50)
and processing circuitry (Processing Circuitry Fig. 11) configured to identify a trend for an autonomous vehicle (Par 29-31, 39, 61-65, and 77)
based on autonomous vehicle profiles associated with the one or more vehicles(Par 17-18, 27-31, 65)
identify optimal driving conditions for the autonomous vehicle based on the trend, (Par 29-31, 39, 61-65, and 77)
and control one or more subsystems (Driving Control Unit Fig. 1) of the autonomous vehicle based on the identified optimal driving conditions. (Par 61-65 and 77)

Regarding Claim 12:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala further discloses:
wherein the trend is identified using machine learning techniques. (Par 70-73)

Regarding Claim 13:	
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala further discloses:
wherein the processing circuitry is further configured to: acquire driving data and environmental data from the autonomous vehicle; (Par 29-31, 39, 61-65, and 77)
and determine the autonomous vehicle profile based on the driving data and environmental data. (Par 29-31, 39, 61-65, and 77)

Regarding Claim 14:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala further discloses:
wherein the processing circuitry is further configured to: poll the autonomous vehicle to upload the autonomous vehicle profile at preset time intervals. (Par 42, 62, and 178)

Regarding Claim 17:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala further discloses:
wherein the autonomous vehicle profile includes at least one of braking system activation data, (Par 27-28 and 89)
stability control activation data, (Par 27-28 and 89)
distance between front vehicle parameterization, (Par 114)
and environmental conditions. (Par 27-30, 58-59, 76, 89)

Regarding Claim 18:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala further discloses:
wherein the processing circuitry is further configured to: identify a target distance between two autonomous vehicles. (Par 114, 132-133, and 135)

Regarding Claim 19:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.

wherein the processing circuitry is further configured to: acquire from a first vehicle (CA/AD Vehicle 152-1 Fig. 8) data including at least one of a vehicle speed, (Par 132-133)
a vehicle weight, (Par 89 and 132-133 See Fig. 3 320)
a tire pressure status, (Par 89 and 132-133)
and output to a second vehicle (CA/AD Vehicle 152-3 Fig. 8) the data, wherein the second vehicle is trailing the first vehicle. (Par 132-133)

Regarding Claim 20:
Adenwala discloses:
A non-transitory computer readable medium (Non-transitory Computer-readable storage medium 1202 Fig. 12) storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for controlling an autonomous vehicle (CA/AD Vehicle 152, Fig. 1), the method comprising: (Par 17, 24-25, 63, and 155)
identifying a trend for an autonomous vehicle (Par 29-31, 39, 61-65, and 77)
based on autonomous vehicle profiles associated with one or more vehicles within a network; (Par 17-18, 27-31, 65)
identifying optimal driving conditions for the autonomous vehicle based on the trend; (Par 29-31, 39, 61-65, and 77)
and controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions. (Par 61-65 and 77)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adenwala (US Patent Application Publication 2019/0079659) as applied to claims 1 and 11, respectively, above, and further in view of Hada (US Patent Application Publication 2017/0243504).

Regarding Claim 5:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala does not appear to explicitly disclose:
further comprising: receiving from the autonomous vehicle a request for additional information;
retrieving the requested additional information from a database;
and outputting the requested additional information to the autonomous vehicle.

Adenwala teaches a system and method for the creation and use of autonomous vehicle profiles in combination with AI learning to optimize parameters for the driving of the autonomous vehicles in a network. Adenwala also teaches having autonomous vehicles platooning and the use of a server as part of the steps of initiating a platoon between vehicles in Par 129-134 that includes the determination of platoon capabilities. Hada teaches a similar system that changes the driving of a vehicle based upon the driving rating of other nearby vehicles. Hada also teaches that the driving rating of other vehicles may be stored in a database that a vehicle may send a request for information to a remote server that includes the ID of the other nearby vehicles based on their license plate and to have the server provide the driving rating of the nearby vehicles. 
As such, Hada teaches:
further comprising: receiving from the autonomous vehicle a request for additional information; (Hada: Par 21-22, 83, 91, 93-94, and 97-99)
retrieving the requested additional information from a database; (Hada: Par 21-22, 83, 91, 93-94, and 97-99)
and outputting the requested additional information to the autonomous vehicle. (Hada: Par 21-22, 83, 91, 93-94, and 97-99)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the request for driving ratings of nearby vehicles as taught by Hada to the Autonomous driving vehicles network of Adenwala. Both Hada and Adenwala teach networked 

Regarding Claim 6:
The combination of Adenwala and Hada teaches, as shown in the rejection above, the limitations of claim 5.
Modified Adenwala further teaches:
wherein the request includes a license plate indicia. (Hada: Par 83)

Regarding Claim 15:
Adenwala discloses, as shown in the rejection above, the limitations of claim 11.
Adenwala does not appear to explicitly disclose:
wherein the processing circuitry is further configured to: receive from the autonomous vehicle a request for additional information; 
retrieve the requested additional information from a database; 
and output the requested additional information.
Adenwala teaches a system and method for the creation and use of autonomous vehicle profiles in combination with AI learning to optimize parameters for the driving of the autonomous vehicles in a network. Adenwala also teaches having autonomous vehicles platooning and the use of a server as part of the steps of initiating a platoon between vehicles in Par 129-134 that includes the determination of 
As such, Hada teaches:
wherein the processing circuitry is further configured to: receive from the autonomous vehicle a request for additional information; (Hada: Par 21-22, 83, 91, 93-94, and 97-99)
retrieve the requested additional information from a database; (Hada: Data Stores Fig. 1, Par 21-22, 83, 91, 93-94, and 97-99)
and output the requested additional information. (Hada: Par 21-22, 83, 91, 93-94, and 97-99)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the request for driving ratings of nearby vehicles as taught by Hada to the Autonomous driving vehicles network of Adenwala. Both Hada and Adenwala teach networked vehicles that decide distances between a leading and following vehicles and it would have been obvious to add the transfer of information and use of the driving ratings of nearby vehicles in order to set the distances between vehicles as taught by Hada to Adenwala in order to improve the safety of the vehicle. A person of ordinary skill in the art would have been motivated to combine the teachings of Adenwala and Hada because of the motivation found in Par 16 of Hada and would improve the performance and the safe operation of a vehicle.

Regarding Claim 16:
The combination of Adenwala and Hada teaches, as shown in the rejection above, the limitations of claim 15.

wherein the request includes a license plate indicia. (Hada: Par 83)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adenwala (US Patent Application Publication 2019/0079659) as applied to claim 1, respectively, above, and further in view of Szymczak (US Patent Application Publication 2019/0206261).

Regarding Claim 8:
Adenwala discloses, as shown in the rejection above, the limitations of claim 1.
Adenwala does not appear to explicitly disclose:
wherein determining optimal driving conditions includes: identifying a target distance between two autonomous vehicles.

Adenwala teaches system and methods for autonomous vehicles to share data with one another including desired related to distances and speeds between platooning vehicles as well as share information related to vehicle capabilities in Par 31-32 and 132-133. Szymczak teaches a similar method that uses the activation data and capabilities of vehicles that are platooning in order to modify the desired gap between the vehicles based on braking capabilities.
As such, Szymczak teaches:
wherein determining optimal driving conditions includes: identifying a target distance between two autonomous vehicles. (Par 74 and 97)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the adjustment of the distance between platooning vehicles based on braking performance parameters of the vehicles to the autonomous vehicle network of Adenwala. Both .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adenwala (US Patent Application Publication 2019/0079659) as applied to claim 9 above, and further in view of Broll (US Patent Application Publication 2019/0232962), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
Adenwala discloses, as shown in the rejection above, the limitations of claim 9.
Adenwala further discloses
further comprising: analyzing the data; (Adenwala: Par 133-136)
Adenwala does not appear to explicitly disclose:
and increasing a target distance between the first vehicle and the second vehicle when the data indicates that the first vehicle has a high braking capability.

Adenwala teaches the exchange of vehicle capabilities and metrics between vehicles when establishing a platoon and to have the vehicles establish the platoon based on the shared data including the desired separation between the vehicles. Similarly, Broll teaches the determination of a dynamic vehicle distance between vehicles of a platoon and explicitly teaches that when the preceding vehicle has a 
As such, Broll teaches:
and increasing a target distance between the first vehicle and the second vehicle when the data indicates that the first vehicle has a high braking capability. (Broll: Par 34 and 36)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added increasing the distance between the vehicles as taught by Broll to the autonomous vehicle network of Adenwala. Both Adenwala and Broll teach adjusting the distances between platooning vehicles and it would have been obvious to explicitly add the increasing of the distances between the platooning vehicles if the preceding vehicle has a higher maximum deceleration than that of the following vehicle as taught by Broll to Adenwala to avoid a rear-end collision. A person of ordinary skill in the art would have been motivated to combine the teachings of Adenwala and Broll because of the motivation found in Par 36 of Broll and would improve Adenwala to reliably avoid a rear-end collision.

Examiners Note
It is noted that in regards to claims 9 and 19 that the reference Tulpule (US 2019/0129447) teaches the limitation of acquiring from a first vehicle data including a maximum braking gravity set and outputting to the second vehicle the data. Tulpule teaches the acquiring and sharing between vehicles in a platoon information related to road grade, vehicle mass, etc. and to optimize the distances between the vehicles based on the brake power in relation to mass and grade force in Par 33-37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chase (US 2019/0308632) is pertinent because it teaches a dynamic vehicle separation system that automatically changes the separation distance between vehicles based on parameters such as the activation of stability control systems or a detected low tire pressure.
Harris (US 10698421) is pertinent because it teaches a dynamic autonomous vehicle train that uses machine learning to determine the separation distances between vehicles in the train based upon data from the autonomous vehicles.
Luckevich (US 2019/0025857) is pertinent because it teaches a system and method for coordinating and controlling vehicles traveling together based upon the grade of the road.
Kobayashi (US 2020/0298882) is pertinent because it teaches a transport method and system for organizing a multitude of self-driving vehicles to form a platoon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669